

116 HR 8741 IH: To provide that funds made available under chapter 2003 of title 54, United States Code, for Federal and State land acquisitions be used for the acquisition of lands and waters for coastal conservation, shoreline protection, and recreational access, and for other purposes.
U.S. House of Representatives
2020-11-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8741IN THE HOUSE OF REPRESENTATIVESNovember 12, 2020Mr. Graves of Louisiana (for himself, Mr. Gosar, Mr. Biggs, and Mr. Crawford) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo provide that funds made available under chapter 2003 of title 54, United States Code, for Federal and State land acquisitions be used for the acquisition of lands and waters for coastal conservation, shoreline protection, and recreational access, and for other purposes.1.Use of LWCF amountsFor each of fiscal years 2021 through 2046, not less than 25 percent of the funds provided under chapter 2003 of title 54, United States Code, for Federal acquisition of land, water, or an interest in land or water shall be made available to States and territories of the United States for conservation, restoration, or acquisition of land, water, or an interest in land or water not more than 10 miles from the ocean or one of the Great Lakes, with priority given to lands and waters for coastal conservation, shoreline protection, and recreational access.